ORDER

PER CURIAM.
Shelley Stretch (“Stretch”) appeals the order of the Labor and Industrial Relations Commission (“the commission”) denying her motion for change of physician and for commutation of future medical benefits. Stretch claims that the commission erred in denying her motion because such decision was not supported by substantial and competent evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).